Citation Nr: 1502835	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation of paroxysmal atrial tachycardia, currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than May 19, 2009 for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned in November 2014, and a copy of the hearing transcript is of record.  At the hearing, the Veteran withdrew the issue of entitlement to an increased evaluation of paroxysmal atrial tachycardia.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record during the November 2014 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to an increased evaluation of paroxysmal atrial tachycardia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation of paroxysmal atrial tachycardia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's perfected appeal formally included a claim of entitlement to increased rating for paroxysmal atrial tachycardia, but the Veteran expressly withdrew the appeal on that claim on the record at the beginning of the November 2014 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for an increased evaluation for paroxysmal atrial tachycardia, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal of an increased evaluation of paroxysmal atrial tachycardia is dismissed.


ORDER

The appeal on the issue of entitlement to an increased evaluation of paroxysmal atrial tachycardia is dismissed.

REMAND

During the Veteran's November 2014 Board hearing, the Veteran clarified that he seeks an effective date earlier than May 2009 for the award of TDIU based on clear and unmistakable error (CUE) in former rating decisions.  He contends that the  former rating decisions, apparently dated in October 1982 and August 1996, contained error because he has been either marginally employed or unemployed since approximately 1983 due to his service-connected heart disability.  The Veteran further asserts that former rating decisions contained error because they failed to consider TDIU on an extraschedular basis.

At the hearing, the precise dates of the rating actions challenged was unclear, and the representative ultimately indicated that they would supplement the record with a precise identification of the dates of the decisions that purportedly contain CUE.  Thusfar, the representative has not supplemented the record with the referenced information, although after reviewing the electronic record, the Board understands the reason for the absence of clarification from the representative.

Review of the electronic record shows that not all records from the Veteran's paper claims files were scanned into the electronic record.  Aside from a 1978 record of no relevance to this appeal, the earliest documents in the electronic record date from 1993.  A July 1993 correspondence from VA informed the Veteran that a claim had been previously denied, and that he had been informed of the denial on October 25, 1982.  A December 1993 rating action specifically notes that the Veteran's claim at the time was previously denied.  A May 1995 statement of the case noted that prior evidence considered in the 1982 denial included the report of an August 1982 VA examination and an emergency room report for April 1983 from the Toledo Hospital.  

In light of the above, the electronic claims file must be supplemented by the missing records which are presumably contained in the paper claims file. 

In addition, the Veteran and his representative should be requested to clearly identify the dates of the rating actions they believe contain CUE, and invited to submit argument concerning why those decisions contain CUE.  The RO/AMC then should adjudicate the CUE claims.

Inasmuch as the current claim seeking an earlier effective date for the award of a TDIU is inextricably intertwined with the raised CUE claims, they must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). The Board must delay reaching a determination on the claim for an earlier effective date for the award of a TDIU until after the CUE claim has been adjudicated.  

The Board lastly notes that at the November 2014 Board hearing, the Veteran noted that he had received VA vocational rehabilitation benefits.  His vocational rehabilitation folder should be added to the record. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate procedures to ensure that all documents from the Veteran's paper claims file have been scanned into the electronic record.  The RO/AMC is hereby placed on notice that, at a minimum, the following documents are missing from the electronic record:  a copy of an October 1982 rating decision; a copy of the October 25, 1982 notice of that rating decision; a copy of the report of an August 1982 VA examination; and a copy of an emergency room report for April 1983 from the Toledo Hospital.  The RO/AMC must detail all efforts to locate and scan the referenced documents.

2.  The RO/AMC should obtain the Veteran's VA vocational rehabilitation file and supplement the record with that file.

3.  The RO/AMC should contact the Veteran and his representative and request that they identify the dates of any rating decisions they believe contain CUE in relation to the current appeal.  The RO/AMC should also invite the Veteran and his representative to submit argument concerning why they believe any rating decision identified by them contains CUE.
 
4.  Thereafter, adjudicate the Veteran's claim of CUE in any rating decision adequately identified by the Veteran, and readjudicate the claim of entitlement to an earlier effective date of an award of TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). 

5.  Thereafter, following either the expiration of the one-year period following notice of the rating decision adjudicating the CUE claims or the perfection of his appeal of those CUE claims (whichever comes first), return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


